Citation Nr: 1524675	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2002 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for TBI.

The Veteran and his wife testified before the undersigned at a Board hearing in October 2012.  A transcript of the hearing has been associated with the claims file.

This matter was before the Board in August 2014 at which time it was remanded for further development.  


FINDING OF FACT

The Veteran does not have traumatic brain injury.


CONCLUSION OF LAW

The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in August 2008.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) and all relevant post-service treatment records identified by the Veteran are associated with the claims file.  Social Security Administration (SSA) records have also been obtained.

Additionally, the Veteran was provided VA examinations in November 2008, April 2010, and January 2012.  Pursuant to the Board's August 2014 remand directives, an additional VA examination was provided in September 2014.  The Board finds that the examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that there has been substantial compliance with its August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the October 2012 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background and Analysis

The Veteran contends that he has TBI that is due to his period of military service.  Specifically, he asserts that he sustained a head injury after falling into a hole during a mortar attack while stationed in Iraq in September 2003. 

Service treatment records are negative for treatment for or diagnosis of TBI.  In records dated in June 2004, it was noted that the Veteran sought treatment for injuries sustained after jumping in a hole during an attack in Iraq in September 2003.  The reported injuries included bilateral knee pain and tenderness and left ankle pain.  There was no report of a head injury.  Additionally, the records indicate that the Veteran was involved in a motor vehicle accident in September 2004.  However the records do not demonstrated that the Veteran suffered a head injury at that time.  Notably, in a disability checklist dated in March 2005, the Veteran denied blows or injuries to the head.

VA treatment records dated in August 2007 indicate that the Veteran was referred for a TBI consultation.  A CT head scan dated in November 2007 revealed no intracranial process.  The Veteran was afforded a neurobehavioral inventory consultation in December 2007.  At the time of the consultation, he reported head injuries during service; however he denied any loss of consciousness.  It was noted that a few days prior to the consultation, the appellant fell and hit his head on the floor and developed a small swelling over the front of the head on the left side.  He denied loss of consciousness following the incident, but noted pain in the left side of the forehead.  Following examination, the physician diagnosed head injury.  Records dated in January 2008 noted possible mild TBI.  In records dated in March 2008, the Veteran reported that he had a concussion during service.  Records dated in September 2008 noted a head injury in 2005 with mild traumatic brain injury with cognitive deficits.  

In SSA records, the Veteran reported TBI due to an in-service fall.

The Veteran was afforded a VA examination in November 2008.  Following examination of the Veteran, the examiner determined that TBI was not found.  The examiner noted that there was no discussion in the Veteran's service medical record about brain injury or a concussion.

In a buddy statement received in May 2009 it was noted that the Veteran suffered from memory loss, dizziness and headaches.  In an additional statement submitted in May 2009, it was noted that the Veteran had trouble talking, had blinding headaches and sensitivity to light.

In a May 2009 statement provided by the Veteran, he reported falling into a hole in Iraq.  He reported that he did not remember anything after the impact.  He was taken to the aid station.  He reported that in the following months, he started to get headaches, slight dizziness and develop sensitivity to light.  

In an additional buddy statement received in May 2009, it was noted that after the in-service mortar attack, the appellant complained of loss of appetite, headaches, nausea and dizziness.  

In an opinion dated in April 2009 by the Veteran's treating VA physician, it was noted that the appellant was documented as a TBI veteran after his return from Iraq.  It was also noted that he had seizures which were related to his TBI.

The Veteran was afforded an additional VA examination in April 2010.  The examiner noted that there were no complaints of TBI reported during service.  Following examination of the Veteran and a review of the medial evidence of record, the examiner determined that TBI due to falling down during a mortar attack in 2003 was not found.  

The report following a January 2012 VA examination also indicated that the Veteran did not have TBI related to a September 2003 mortar attack.  In support of the opinion, the examiner noted that the claims file did not show a diagnosis of TBI injury due to falling down during a mortar attack.  

During the October 2012 Board hearing, the Veteran and his wife provided testimony regarding symptoms associated with TBI, which included dizziness, memory loss and sensitivity to light.  The Veteran also again reported that the condition was the result of a mortar attack during military service.

Pursuant to the Boards August 2014 remand directives, the Veteran was afforded an additional VA examination in September 2014.  Following examination of the Veteran, the examiner determined that the evaluation failed to identify symptoms or signs specific to TBI.  In support of the finding, the examiner noted that service treatment records did not show evidence of TBI during active duty.  There was evidence of injuries related to a fall in 2003 and a motor vehicle accident in 2004; however, neither event caused TBI.  The examiner further noted that headaches and dizziness are not symptoms specific to TBI.  He determined that the appellant's brain functions were complicated by a diagnosis of grand mal seizure in 2008.  The examiner noted that seizure activity of such a late onset (years from the fall) was medically improbable to be associated with TBI.  The examiner further opined that the previous VA diagnosis of TBI was based on a history narrated by the Veteran rather than objective evidence.  Thus, TBI could not be established and residuals of TBI could not be identified.

After a review of the evidence, the Board finds that service connection for TBI is not warranted.  In this regard, the Board notes that as the alleged injury occurred during combat, and that the records do show he did fall into a hole during an attack, the records show he in fact did seek treatment for injuries following that incident, and that those injuries did not include injury to his head or the symptoms he and his service comrade now contend he experienced in service.  

Even if he did sustain a head injury in service, the post-service medical evidence as a whole demonstrates that he does not have any current residuals of that head injury.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for TBI have not been met.  38 C.F.R. § 3.303.

The Board acknowledges the conflicting opinions regarding whether the Veteran has TBI.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board has taken all medical opinions of record into consideration and finds the September 2014 VA examiner's opinion more probative than the VA treating physicians' opinions and findings.  In this regard, the VA examiner's opinion was based on a thorough review of the Veteran's medical records and examination of the Veteran.  The opinion is supported by a detailed rationale and specifically discussed why the evidence did not support a diagnosis of TBI.  See Prejean v. West, supra.  The opinion is also based on an accurate understanding of the Veteran's medical history, particularly as the Veteran was able to seek treatment after the incident in service, but did not mention any pertinent complaints, although after service he contends that he had a concussion in service.  Conversely, the VA treating physicians did not discuss the criteria for determining whether the Veteran had TBI.  Moreover, their determinations were not based on an accurate understanding of the Veteran's medical history.  As such, the opinions are assigned limited probative value.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for TBI must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for traumatic brain injury is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


